Citation Nr: 0320503	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee strain.

2.  Entitlement to service connection for eczema of the back, 
chest, arms, and neck.

3.  Entitlement to service connection for right knee pain 
with arthritis.

4.  Entitlement to an increased (compensable) evaluation for 
non-displaced traverse navicular fracture of the right wrist.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of grade II left ankle sprain.

6.  Entitlement to an increased evaluation for degenerative 
joint disease of the left hip, currently evaluated as 30 
percent disabling.

7.  Entitlement to an increased evaluation for degenerative 
joint disease of the right hip, currently evaluated as 30 
percent disabling.

8.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


REMAND

A determination has been made that additional development is 
warranted in the current appeal prior to the Board's review.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See 38 C.F.R. § 3.159 (2002) 
and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The veteran should be scheduled for VA 
examination by an orthopedist to determine 
the nature and severity of the disorders of 
the right wrist, left ankle, and hips.  The 
examination should also evaluate the nature, 
severity, and etiology of any left and right 
knee disorders diagnosed.  In addition to x-
ray studies, any other testing deemed 
necessary should be performed.  It is 
requested that the examiner include range of 
motion testing and indicate the normal range 
of motion for the joints examined.  In 
conjunction with the examination, and with 
respect to each of the respective joints 
evaluated, the examiner is requested to 
comment upon the following:  (a) whether the 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain on movement; and (b) 
whether pain related to the joint could 
significantly limit functional ability during 
flare-ups or when the affected part of the 
body is used repeatedly over a period of 
time.  If feasible, these determinations 
should be portrayed in terms of degree of 
additional range of motion loss due to pain 
on use or during flare-ups.  The examiner 
should be requested to specify whether the 
veteran has chronic disabilities involving 
the knees and, if yes, to render an opinion 
as to whether it is as likely as not that the 
disability of the knees is related to the 
veteran's period of active duty.  A complete 
rational for any opinion expressed should be 
included in the report.

3.  The veteran should be scheduled for a VA 
examination by a neurologist to determine the 
nature and severity of his migraine headache 
disorder.  The examiner should obtain a 
detailed clinical history with respect to the 
migraine headache disorder, to include the 
frequency and severity of the headaches.  Any 
testing deemed necessary should be performed.  
In his assessment, the examiner should 
indicate whether the veteran experiences 
completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

4.  The veteran should be scheduled for a VA 
examination by a dermatologist to determine 
the nature, severity, and etiology of any 
skin disorder diagnosed.  The examiner should 
obtain a detailed clinical history with 
respect to the claimed skin disorder.  All 
testing deemed necessary should be performed.  
Following the examination and in conjunction 
with a review of the record, it is requested 
that the examiner comment on whether it is as 
likely as not that any diagnosed skin 
disorder is related to the veteran's period 
of active duty.  A complete rational for any 
opinion expressed should be included in the 
report.

5.  The RO should then readjudicate the 
issues on appeal.  In the event that any 
action taken remains adverse to the veteran, 
he and his representative should be provided 
with a supplemental statement of the case, 
and an opportunity to respond.  Thereafter, 
subject to current appellate procedures, the 
case should again be returned to the Board 
for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
the veteran's appeal.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




